Donlon, Judge:
The appeals for reappraisement listed in schedule A, attached to and made a part of this decision, have been submitted on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto:
1. That the merchandise the subject of the above enumerated reappraisement appeals consists of earthenware exported from Japan.
2. That said merchandise is not included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956.
3. That at the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely sold or offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values less the item of Buying Commission as given on the invoices.
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeals herein may be submitted on this stipulation.
Accepting this stipulation as 'an agreed statement of facts, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for determination of the values of the merchandise, covered by the entries in these appeals for reappraisement, and that such values of the respective items of merchandise are the appraised values, less the item of buying commission, all as shown *519on the invoices which are included in the official papers filed with the court in the several suits.
Judgment will be entered ‘accordingly.